Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Thompson on 4/12/2021.

The application has been amended as follows: 
Claims 21-23 are cancelled.

Replace claim 1 as follows:

 A method for identifying one or more items in a transaction performed by a point of sale (POS) system, the method comprising:
	capturing, via one or more cameras directed by the POS system, one or more images of one or more items in the transaction;
	querying, using a computer of the POS system, a database of item identifications based on the one or more images, wherein a set of possible identifications is identified for a first item of the one or more items;
	selecting, upon determining that price information associated with the set of possible identifications satisfies a price error threshold, an identification from the set of 
	adding, by the computer, the selected identification to a list of items in the transaction stored in a computer-readable memory.

Replace claim 8 as follows:

8.  	A computer program product for identifying one or more items in a transaction, the computer program product comprising:
	a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors, of a point of sale (POS) system, to perform an operation that includes:
capturing, via one or more cameras directed by the POS system, one or more images of one or more items in the transaction;
querying, using a computer of the POS system, a database of item identifications based on the one or more images, wherein a set of possible identifications is identified for a first item of the one or more items; 
selecting, upon determining that price information associated with the set of possible identifications satisfies a price error threshold, an identification from the set of possible identifications to identify the first item, wherein the price information satisfies the price error threshold if a difference between a maximum price and a minimum price of prices of the set of possible identifications is less than or equal to the price error threshold; and
adding, by the computer, the selected identification to a list of items in the transaction stored in a computer-readable memory.





Replace claim 15 as follows:

15. 	A point of sale (POS) system for identifying one or more items in a transaction, comprising:
	one or more computer processors;
	one or more visual sensors communicatively coupled with the one or more computer processors; and
	a memory containing program code which, when executed by the one or more computer processors, causes the POS system to perform an operation comprising:
capturing, via one or more cameras directed by the POS system, one or more images of one or more items in the transaction;
querying, using a computer of the POS system, a database of item identifications based on the one or more images, wherein a set of possible identifications is identified for a first item of the one or more items; 
selecting, upon determining that price information associated with the set of possible identifications satisfies a price error threshold, an identification from the set of possible identifications to identify the first item, wherein determining that price information associated with the set of possible identifications satisfies a price error threshold comprises determining that a difference between a maximum price and a minimum price of prices of the set of possible identifications is less than or equal to the price error threshold; and
adding, by the computer, the selected identification to a list of items in the transaction stored in a computer-readable memory.





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

With respect to the prior art of record the Examiner substantially agrees with applicant’s arguments in the Appeal Brief presented on 2/1/2021 in view of the Examiner’s amendment.

None of the prior art of record, neither singularly nor in combination, teach or show the features present in independent claims 1, 8 and 15 of the application:
selecting, upon determining that price information associated with the set of possible identifications satisfies a price error threshold, an identification from the set of possible identifications to identify the first item, wherein determining that price information associated with the set of possible identifications satisfies a price error threshold comprises determining that a difference between a maximum price and a minimum price of prices of the set of possible identifications is less than or equal to the price error threshold; and

The cited references, specifically McGrath discloses matching probabilities being determined from a comparison between a planogram of a store and the location of an item in the store. The application creates the virtual shopping cart looks to the price of each of the items satisfying the probability threshold and present the items in order of highest to lowest or vice versa. 
Accordingly dependent claims 2-5, 7, 9-12, 14, 16-19 are allowed for the same reasons stated above.
Therefore the Examiner is allowing claims 1-5, 7-12, 14-19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MILENA RACIC/Patent Examiner, Art Unit 3627         


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627